Citation Nr: 1019910	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  06-11 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability. 

2.  Entitlement to an increased rating for residuals of a 
right ankle sprain, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1976 to December 
1979, June 1986 to October 1986, December 1995 to August 
1996, and from January 2003 to July 2004.  He received the 
Army Commendation Medal.

These matters initially came before the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  In that decision, the RO denied 
entitlement to an increased (compensable) rating for 
residuals of a right ankle sprain and denied entitlement to 
service connection for prostatitis.  

In April 2009, the Board granted a 10 percent rating for 
residuals of a right ankle sprain and denied the Veteran's 
claim for service connection for a prostate disability.  The 
Veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court).  

In December 2009, the Court vacated the Board's decision and 
remanded the case for readjudication in compliance with 
directives specified in a December 2009 Joint Motion filed by 
counsel for the Veteran and the VA Secretary.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

VA is obliged to provide an examination or obtain a medical 
opinion in a claim for service connection when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service, and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The threshold for finding 
a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 
Vet. App. at 83.  The Veteran's reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  McLendon, 
20 Vet. App. at 83.

The Veteran's private medical records indicate that he has 
been diagnosed as having various prostate disabilities.  For 
example, an April 2004 treatment report from Associated 
Urologists and a June 2009 histology diagnostic report from 
Dianon Systems indicated diagnoses of chronic prostatitis and 
adenocarcinoma of the prostate.  Furthermore, the Veteran has 
reported that his prostate was removed in September 2009.  
Therefore, a current prostate disability has been 
demonstrated.

The Veteran's private medical records reveal that he had 
prostate problems prior to service.  A June 1983 ROTC 
physical examination report from Fort Riley reveals that he 
was diagnosed as having prostatitis.  

A pre-existing injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. §§ 1137, 1153 (West 
2002); 38 C.F.R. § 3.306(a) (2009).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  
38 U.S.C.A. §§ 1137, 1153; 38 C.F.R. §§ 3.304, 3.306(b) 
(2009).

The Veteran's service treatment records reveal that he was 
treated on several occasions for prostate problems.  Service 
treatment records dated in October and November 2003 and 
March and April 2004 indicate that he was treated for 
testicular pain and swelling, abdominal discomfort, urgency, 
and elevated prostate-specific antigen.  He was diagnosed as 
having chronic prostatitis.

An examination is needed to obtain an opinion as to whether 
the Veteran's current prostate disability was incurred or 
aggravated by active service or is otherwise related to 
service. 

As for the claim for an increased rating for residuals of a 
right ankle sprain, a veteran must be afforded a thorough and 
contemporaneous examination when the record does not 
adequately reveal the current state of the veteran's 
disability.  Hart v. Mansfield, 21 Vet. App. 505, 508 (2007) 
(citing, inter alia, Green v. Derwinski, 1 Vet. App. 121, 124 
(1991)).  The record is inadequate and the need for a 
contemporaneous examination occurs when there is evidence 
(including a veteran's statements) of a possible increase in 
disability.  Hart, 21 Vet. App. at 508 (citing, inter alia, 
Snuffer v. Gober, 10 Vet. App. 400, 403 (1997)) (Where the 
appellant complained of increased hearing loss two years 
after his last audiology examination, VA should have 
scheduled the appellant for another examination)).  

The Veteran was afforded a VA examination for his right ankle 
disability in March 2005.  Since that time, he has reported 
chronic right ankle pain and weakness.  In an August 2006 
letter, the Veteran's co worker stated that the Veteran would 
limp and lean forward at the waist to one side when walking 
at work and that he regularly appeared to be in some degree 
of pain.  Given this evidence and the fact that it has been 
over five years since the most recent VA examination, a new 
examination to assess the current severity of the Veteran's 
right ankle disability is warranted.

The Court has held that a TDIU is an element of all claims 
for an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that entitlement to a TDIU 
is raised where a Veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability.  
Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001); see 
Jackson v. Shinseki, 587 F.3d 1106, 1109 (2009) (holding that 
an inferred claim for a TDIU is raised as part of an 
increased rating claim only when the Roberson requirements 
are met).

A TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16(a) (2009).  Marginal 
employment shall not be considered substantially gainful 
employment.  Id.

A June 2009 examination report from Dr. Minkin indicates that 
the Veteran had a history of multiple work-related injuries 
from falls resulting in orthopedic surgery and that he had 
right ankle surgery.  He was unemployed due to his 
disabilities at the time of the June 2009 examination, but it 
is unclear as to whether his ankle disability contributed to 
his unemployment.  

Given the evidence of a medical disability, the claim for the 
highest possible rating, and evidence of unemployability, the 
record raises a claim for a TDIU under Roberson and Rice.  

In a March 2010 written statement, the Veteran raised the 
issues of entitlement to service connection for a hernia and 
residuals of an appendectomy.  These issues have not yet been 
adjudicated and the issue of entitlement to a TDIU is 
inextricably intertwined with the issues of entitlement to 
service connection for a prostate disability, a hernia, and 
residuals of an appendectomy.  Therefore, the Board must 
defer adjudication of the claim for a TDIU.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following action:

1.  The Agency of Original Jurisdiction 
(AOJ) should adjudicate the claims for 
service connection for a hernia and 
residuals of an appendectomy.  These 
issues should not be certified to the 
Board unless a sufficient substantive 
appeal is submitted.

2.  Schedule the Veteran for a VA 
examination to determine whether the 
current prostate disability is related to 
the prostate conditions identified in 
service.  All indicated tests and studies 
should be conducted. 
The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should opine as to whether 
the current prostate disability, other 
than prostatitis, clearly and 
unmistakably pre-existed service and, if 
so, whether the disability, other than 
prostatitis, was clearly and unmistakably 
not aggravated (underwent a permanent 
increase in disability) by active service 
beyond the normal progression of the 
disease. 

The examiner should also opine as to 
whether prostatitis was aggravated in 
service.

If the current prostate disability did 
not clearly and unmistakably pre-exist 
service, or was not clearly and 
unmistakably permanently aggravated in 
service, the examiner should opine as to 
whether it is at least as likely as not 
(50 percent probability or more) that the 
current prostate disability is 
etiologically related to the Veteran's 
in-service prostate conditions or any 
other disease or injury in service.

The examiner must provide a rationale for 
each opinion. If the examiner is unable 
to provide an opinion without resort to 
speculation, he or she should explain why 
this is so and what, if any, additional 
evidence would be necessary before an 
opinion could be rendered.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.
3.  Schedule the Veteran for a VA 
examination to evaluate the current 
severity of the service-connected 
residuals of a right ankle sprain.  All 
indicated tests and studies should be 
conducted.  

The claims folder, including this remand, 
must be sent to the examiner for review; 
consideration of such should be reflected 
in the completed examination report or in 
an addendum.

The examiner should report all symptoms 
of the Veteran's right ankle disability, 
including any functional limitations 
caused by such symptoms.  The ranges of 
right ankle motion should be reported in 
degrees.  The examiner should note the 
point, if any, at which pain occurs.  The 
examiner should also provide an opinion 
as to whether there is additional 
limitation of motion due to weakened 
movement, excess fatigability, 
incoordination, pain, or flare ups.  The 
examiner should express this opinion in 
terms of the degree of additional range-
of-motion loss due to any weakened 
movement, excess fatigability, 
incoordination, flare-ups, or pain.

The examiner should characterize any 
limitation of motion of the right ankle 
as moderate or marked.

The examiner is advised that the Veteran 
is competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

4.  The AOJ should review the examination 
reports to ensure that they contain the 
information requested in this remand and 
are otherwise complete.

5.  If any issue for which a sufficient 
substantive appeal has been submitted 
remains denied, the AOJ should issue a 
supplemental statement of the case.  
Thereafter, the case should be returned 
to the Board, if in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


